                                THE LAW OFFICES OF
                            VINCENT J. MARTINELLI
                           ATTORNEY AND COUNSELOR AT LAW
                                   Executive Suites at The Park
                              900 SOUTH AVENUE – 3rd FLOOR
                                 STATEN ISLAND, NY 10314
                                   TELEPHONE: (718) 667-0500
                                     VJMLAW@si.rr.com

ADMITTED IN NEW YORK
   AND NEW JERSEY
                                                                  November 5, 2020
      VIA ECF

      The Honorable William F. Kuntz, II
      United States District Judge
      United States District Court
      Eastern District of New York
      225 Cadman Plaza East
      Brooklyn, New York 11201

                                      Re:      United States v. Vito DiFalco
                                               Docket No. 18-337 (S-1) (WFK)

      Dear Judge Kuntz:

            As Your Honor is already aware, I represent Mr. DiFalco on the above
      referenced matter.

            Consequently, I respectfully request that you consider this letter-
      motion as an application for modification of an imposed term of
      imprisonment under Title 18, USC § 3582(c)(1)(A)(i) and that Mr.
      DiFalco’s sentence immediately be modified to “Time Served, with 3 year
      of Supervised Release to follow”.

      Introduction
             Your Honor sentenced Mr. DiFalco on August 5, 2020 to 37 months’
      imprisonment to be followed by three years of supervised release (See ECF
      No.’s 259 and 260). His currently scheduled projected release date from that
      sentence is February 24, 2021. See the attached Federal Bureau of Prison’s
      official Sentence Monitoring Computation Data Form, dated September 2,
2020. Furthermore, his home detention eligibility date is today, November
5, 2020. Again, please see the attached sentence computation forms.
Argument

      However, despite being sentenced exactly three (3) months ago on
August 5, 2020, Mr. DiFalco continues to remain at MDC, which is now
almost 28 months under the harshest of holding-facility conditions!

       Further, I respectfully submit that because Mr. DiFalco has not been
transferred to any designated prison facility, that his lack of transfer is the
only reason why he has also not been considered for release to any
community confinement facility (i.e., “halfway house”) or has not been
considered for any home detention release, both of which he is clearly
eligible. Additionally, I also respectfully submit that he may have been
recently designated to Ft. Dix, but cannot actually be transferred there
because Ft. Dix is not presently accepting prisoners due to a recent outbreak
of the COVID-19 pandemic specifically at Ft. Dix.1 Thus, he unfairly
remains at MDC because of the outbreak and he is also not being considered
for any early release because his designation facility is the place that
typically does the halfway house or other early-release requests.

       Title 18, USC § 3582(c)(1)(A)(i) allows for Your Honor to modify
any term of imprisonment if you find “extraordinary and compelling
reasons”. In order to have standing to make this motion, Mr. DiFalco first
needs to have made an application to the warden of his facility and either, (a)
his internal appeals of any denials have been exhausted, or (b) the warden
has not responded for a period of thirty (30) days. Mr. DiFalco made his
application on August 5, 2020, and the warden of MDC has not responded
for thirty (30) days. Please see the MDC email, attached. Additionally, I
have personally spoken today to Mr. Michael Cardew, paralegal at the Legal
Department at MDC. Mr. Cardew has informed me that such an email,
attached, is the type/manner commonly used at MDC to request the relevant
application under the statute, and further, that he cannot find any reply from
the warden as of the time of the telephone call – which is longer than the
thirty (30) days without a decision required in the statute, as of September 5,
2020.


1
 I believe the issue of the pandemic outbreak at Ft. Dix is heavily documented in the
EDNY court, as of today.
      Finally, any additional arguments that I would make toward
modification of his sentence to “time served plus supervised release” due to
“extraordinary and compelling reasons” were originally made to Your Honor
very recently in the sentence memorandum that I submitted on his behalf
(See ECF No. 235) and during his sentence hearing in August. Thus, for
expediency I will not repeat the many arguments that were made at
sentencing for a “time-served” sentence, here. Your Honor knows them
thoroughly.

      To put it mildly, I respectfully suggest that Mr. DiFalco is essentially
now in BOP “purgatory” and, as such, his sentence may have unfairly
become lengthier than anticipated by Your Honor or even the government.
And along with the other arguments made at sentencing, these are exactly
the type of “extraordinary and compelling reasons” needed for Your Honor
to modify his sentence as requested.

Conclusion

      In combination with the arguments made at the sentence hearing,
because Mr. DiFalco is now not being considered for “halfway house” or
other available “home-detention eligibility” – most probably because any
designation to a permanent facility cannot be effectuated because of the
national COVID-19 pandemic – the requirements of Title 18, USC §
3582(c)(1)(A)(i) have easily been satisfied.

        I have not requested any recommendation from the Government on
this issue to include in this motion.
       Thanking you in advance for your time and consideration.


Very truly yours,

Vincent Martinelli

Vincent J. Martinelli


CC: All Parties via ECF
